DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 7, 9-12 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Murthy et al. (PG-PUB 2006/0220164) in view of Nojiri et al. (WO 2017/145889 A1), PG-PUB 2019/0049398 used as English Translation.
Considering claim 1, Murthy discloses a gas monitor comprising: 
-  a sorbent material 70 that selectively adsorbs a target gas based on a concentration of the target gas in a monitored environment, wherein the sorbent material is configured to passively absorb the target gas without heat being provided to the sorbent material (Figure 12; [0031-34]); 
-  a reference material that is not responsive to the target gas (Reference Cell; [0031-32]); and
-  a first temperature-sensitive device 62 disposed within the sorbent material and a second temperature-sensitive device 60 disposed within the reference material, the first device to provide a first indication of a first temperature of the sorbent material and the second device to provide a second indication of a second temperature of the reference material ([0031-33]).
	The invention by Murthy discloses that the amount of heat generated during adsorption may be calibrated to read the concentration of the gas within the sensor cell containing the sorbent material ([0034]), fails to explicitly disclose that the first and second temperature-sensitive devices, respectively, are a first and second thermistors, wherein a processing device is configured to determine the concentration of the gas based on the first and second temperatures.
	However, Nojiri teaches the use of first and second thermistors for monitoring temperatures of reference and sorbent materials ([0112-125]; [0076]) and a processing device for determining the concentration of gas based on first and second temperatures (Figures 7-8; [0116-125]).
	One of ordinary skill in the art could have simply substituted the known equivalent thermistors of Nojiri for the thermocouple/thermopile sensor of Murthy and the results of the substitution would have been predictable and repeatable.  The invention by Nojiri clearly outlines the interchangeability of both thermopile and thermistors for detecting temperature of sorbent and reference cells, and therefore, they are considered functionally equivalent.  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize thermistors in the invention by Murthy, as taught by Nojiri.  Furthermore, it would have been obvious to utilize a processing device in the invention by Murthy, as taught by Nojiri, for the purpose of automated control, increased accuracy, and repeatability, as would have been understood in the art.
Considering claim 2, Murthy discloses:
-  a first heating element 68 to provide heat to the sorbent material; and 
-  a second heating element 66 to provide heat to the reference material, wherein the first heating element and the second heating element are to provide periodic heating to the sorbent material and the reference material to determine an absolute value of the concentration of the target gas or calibrate the gas monitor ([0031-34]).
Considering claim 5, Murthy fails to make any mention of the target gas.
However, Nojiri teaches that the target gas is one of carbon dioxide, carbon monoxide, benzene, or Formaldehyde ([0150]; [0155]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize one of carbon dioxide, carbon monoxide, benzene, or Formaldehyde as the target gas in Murthy, as taught by Nojiri.  The motivation for doing so is to provide a vital step in monitoring indoor air quality, as understood in the art.
Considering claim 7, Murthy discloses that the system containing the gas monitor may be an open or closed vessal ([0016]), but fails to explicitly disclose whether or not a chamber exists that allows gas flow along the sorbent and reference materials.
However, Nojiri explicitly discloses a chamber allowing gas flow along the sorbent material and the reference material (Figure 6; [0090-91]). 
Therefore, if not already provided by Murthy, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a chamber that allows gas to flow along the sorbet and reference materials of Murthy.  The motivation for doing so is to allow the inward and outward flow of gas while reducing the effects of outside airflow ([0090-91]).
Considering claim 9, Murthy discloses a method comprising: 
-  receiving an indication of a temperature of a sorbent, wherein the sorbent changes temperature based on a heat of adsorption of a target gas, wherein the sorbent is configured to passively absorb the target gas without heat being provided to the sorbent ([0031-34]); and
-  determining, based at least in part on the indication of the temperature of the sorbent, a concentration of the target gas in a monitored environment in contact with the sorbent ([0031-34]).
Considering claim 10, Murthy discloses receiving a second indication of a second temperature of a reference material associated with the sorbent, wherein determining the concentration of the sorbent comprises calculating a differential between the indication of the temperature of the sorbent and the second indication of the second temperature of the reference material (0031-34).
Considering claim 11, Murthy discloses periodically driving a heating element operatively coupled to the sorbent, wherein determining the concentration of the sorbent comprises determining an absolute value of the concentration based on a difference in the indication of the temperature of the sorbent relative to a second temperature due to the heating element ([0033-34]).
Considering claim 12, Murthy discloses determining the second temperature based on a second indication of the second temperature received from a temperature-sensitive device coupled to a reference material that does not respond to the target gas ([0031-33]), but fails to disclose the use of a thermistor.
However, Nojiri teaches the use of first and second thermistors for monitoring temperatures of reference and sorbent materials ([0112-125]; [0076]) and a processing device for determining the concentration of gas based on first and second temperatures (Figures 7-8; [0116-125]).
One of ordinary skill in the art could have simply substituted the known equivalent thermistors of Nojiri for the thermocouple/thermopile sensor of Murthy and the results of the substitution would have been predictable and repeatable.  The invention by Nojiri clearly outlines the interchangeability of both thermopile and thermistors for detecting temperature of sorbent and reference cells, and therefore, they are considered functionally equivalent.  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize thermistors in the invention by Murthy, as taught by Nojiri.
Considering claim 15, Murthy fails to make any mention of the target gas.
However, Nojiri teaches that the target gas is one of carbon dioxide, carbon monoxide, benzene, or Formaldehyde ([0150]; [0155]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize one of carbon dioxide, carbon monoxide, benzene, or Formaldehyde as the target gas in Murthy, as taught by Nojiri.  The motivation for doing so is to provide a vital step in monitoring indoor air quality, as understood in the art.
Considering claim 16, Murthy discloses a method comprising: 
-  coupling a first temperature-sensitive device and a second temperature-sensitive device to a substrate (Figure 12; [0031-34]); 
-  depositing a sorbent material 70 on the substrate to couple the sorbent material to the first temperature-sensitive device, wherein the sorbent material selectively absorbs a target gas based on a concentration of the target gas in a monitored environment, and wherein the sorbent material is configured to passively absorb the target gas without heat being provided to the sorbent material ([0031-34]); and
-  depositing a reference material (Reference Cell) on the substrate to couple the reference material to the second substrate (Figure 12; [0031-34]).
The invention by Murthy discloses that the amount of heat generated during adsorption may be calibrated to read the concentration of the gas within the sensor cell containing the sorbent material ([0034]), fails to explicitly disclose that the first and second temperature-sensitive devices, respectively, are a first and second thermistors, wherein a processing device is coupled to the first and second thermistors.
	However, Nojiri teaches the use of first and second thermistors for monitoring temperatures of reference and sorbent materials ([0112-125]; [0076]) and a processing device coupled to first and second thermistors and configured for determining the concentration of gas based on first and second temperatures (Figures 7-8; [0116-125]).
	One of ordinary skill in the art could have simply substituted the known equivalent thermistors of Nojiri for the thermocouple/thermopile sensor of Murthy and the results of the substitution would have been predictable and repeatable.  The invention by Nojiri clearly outlines the interchangeability of both thermopile and thermistors for detecting temperature of sorbent and reference cells, and therefore, they are considered functionally equivalent.  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize thermistors in the invention by Murthy, as taught by Nojiri.  Furthermore, it would have been obvious to utilize a processing device in the invention by Murthy, as taught by Nojiri, for the purpose of automated control, increased accuracy, and repeatability, as would have been understood in the art.
Considering claim 17, Murthy discloses providing a first heating element 68 coupled to the sorbent material; and providing a second heating element 66 coupled to the reference material, wherein the first heating element and the second heating element are to provide periodic heating to the sorbent material and the reference material to determine an absolute value of the concentration of the target gas ([0031-34]).

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Murthy et al. (PG-PUB 2006/0220164) in view of Nojiri et al. (WO 2017/145889 A1), PG-PUB 2019/0049398 used as English Translation, as applied to claims 1 and 11, respectively, above, and further in view of Kobayashi et al. (PG-PUB 2016/0334330).
Considering claim 3, Murthy, as modified by Nojiri, fails to disclose the processing device determines concentration based on mapping differential temperature measurements to an isotherm curve.
However, Kobayashi teaches the use of a processing device which determine the concentration of the target gas based on mapping the differential measurements to an isotherm curve for the target gas and sorbent (Figure 5; [0012-13]; [0030-36]; [0044-50]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine the concentration of the target gas based on an isotherm curve, as taught by Kobayashi, in the invention by Murthy, as modified by Nojiri.  The motivation for doing so, as suggested by Kobayashi, is that with multiple calibration lines, gas concentration can be gleaned across multiple temperatures.
Considering claim 13, Murthy, as modified by Norjiri, fails to disclose comparing changes in the difference to an isotherm curve for the sorbent in the presence of the target gas.
However, Kobayashi teaches the use of a processing device which compares temperature differences to an isotherm curve for the target gas and sorbent (Figure 5; [0012-13]; [0030-36]; [0044-50]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine the concentration of the target gas based on an isotherm curve and temperature differential changes, as taught by Kobayashi, in the invention by Murthy, as modified by Nojiri.  The motivation for doing so, as suggested by Kobayashi, is that with multiple calibration lines, gas concentration can be gleaned across multiple temperatures.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Murthy et al. (PG-PUB 2006/0220164) in view of Nojiri et al. (WO 2017/145889 A1), PG-PUB 2019/0049398 used as English Translation, as applied to claim 1, above, and further in view of Iwasaki et al. (PG-PUB 2017/0341351).
Considering claim 4, Murthy, as modified by Nojiri, discloses that the sorbent material comprises a microporous or nano-porous zeolite, activated carbon, silver zeolite or porous metal complex material and the target gas is carbon dioxide (Nojiri, [0150]; [0155]), but fails to explicitly disclose that the porous material is carbon based.
However, Iwasaki teaches the use of microporous activated carbon as a sorbent material for a target carbon dioxide gas ([0066-67]).
One of ordinary skill in the art could have simply substituted the known microporous carbon of Iwasaki for the zeolite sorbent material of Murthy, as modified by Nojiri, and the results of the substitution would have been predictable and repeatable.  It is clear from Iwasaki that zeolite and microporous carbon are interchangeable when targeting carbon dioxide.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a microporous carbon sorbent material in the invention by Murthy, as modified by Nojiri, as taught by Iwasaki.

Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Murthy et al. (PG-PUB 2006/0220164) in view of Nojiri et al. (WO 2017/145889 A1), PG-PUB 2019/0049398 used as English Translation, as applied to claims 1 and 16, respectively, above, and further in view of Yantasee et al. (PG-PUB 2009/0288962).
Considering claim 6, Murthy, as modified by Nojiri, fails to disclose that the sorbent material comprises a printed sorbent ink with a binder.
However, Yantasee teaches the use of a porous sorbent material mixed with a polymer binder which is screen-printed as part of an electrochemical sensor ([0005]; [0009]; [0025-28]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a porous sorbent material comprising a printed sorbent ink with a binder, in the invention by Murthy, as modified by Nojiri, as taught by Yantasee.  The motivation for doing so is to minimize fouling of the sensor due to components present in sampling mediums (Claim 1).
Considering claim 18, Murthy, as modified by Nojiri, fails to disclose that depositing the sorbent material comprises printing the sorbent material mixed with at least one of a binder or a solvent. 
However, Yantasee teaches the use of a porous sorbent material mixed with a polymer binder which is screen-printed as part of an electrochemical sensor ([0005]; [0009]; [0025-28]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a porous sorbent material comprising a printed sorbent ink with a binder, in the invention by Murthy, as modified by Nojiri, as taught by Yantasee.  The motivation for doing so is to minimize fouling of the sensor due to components present in sampling mediums (Claim 1).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Murthy et al. (PG-PUB 2006/0220164) in view of Nojiri et al. (WO 2017/145889 A1), PG-PUB 2019/0049398 used as English Translation, as applied to claim 1, above, and further in view of Gross (PG-PUB 2009/0074612).
Considering claim 8, Murthy, as modified by Nojiri, fails to disclose a second sorbent material that adsorbs a second target gas.
However, Gross teaches the use of a plurality of sorbet materials 102A-102D, including a second sorbent material that selectively adsorbs a second target gas; and a third thermistor 116 disposed within the second sorbent material, wherein the processing device is further to determine a concentration of the second target gas based at least in part on an output of the third thermistor (Figure 1; [0022]; [0033]; [0037-39]). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a second sorbent material and a third thermistor and a processor to determine a concentration of a second target gas based on an output of the third thermistor, as taught by Gross, in the invention by Murthy, as modified by Nojiri.  The motivation for doing so is to detect concentration of multiple simultaneous samples ([0022]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Murthy et al. (PG-PUB 2006/0220164) in view of Nojiri et al. (WO 2017/145889 A1), PG-PUB 2019/0049398 used as English Translation, as applied to claim 11, above, and further in view of De Coulon et al. (PG-PUB 2010/0116024)
Considering claim 14, Murthy, as modified by Nojiri, discloses that periodically driving the heating element comprising driving the heating element with a DC voltage for various durations of time, and thus fails to disclose periodic heating at a rate greater 0.1 Hz and less than 100 Hz.
However, De Coulon teaches applying AC voltage to a heater of a gas concentration sensor with a rate between 0.1 Hz and 100 Hz ([0027]; [0029]).
One of ordinary skill in the art could have simply substituted the known AC power supply having the rate of between 0.1 to 100 Hz as taught by De Coulon for the DC power supply of Murthy, as modified by Nojiri, and the results of the substitution would have been predictable and repeatable.  It is well understood that AC and DC heating are functionally equivalent for the purpose of providing Watts to a heating element.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize AC current with supply rate of 0.1 to 100 Hz in the invention by Murthy, as modified by Nojiri, as taught by De Coulon.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Murthy et al. (PG-PUB 2006/0220164) in view of Nojiri et al. (WO 2017/145889 A1), PG-PUB 2019/0049398 used as English Translation, as applied to claim 16, above, and further in view of Klett et al. (PG-PUB 2008/0051279).
Considering claim 19, Murthy, as modified by Nojiri, fails to disclose that depositing the sorbent material further comprises depositing the sorbent material with a porous glassy solid binder, preferably of silica.
However, Klett teaches the use of a sorbent material having a glassy solid binder from colloidal silica ([0018]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a porous glassy solid binder in the invention by Murthy, as modified by Nojiri, as taught by Klett.  The motivation for doing so is to provide a monolithic structure having a desirable shape ([0021]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Murthy et al. (PG-PUB 2006/0220164) in view of Nojiri et al. (WO 2017/145889 A1), PG-PUB 2019/0049398 used as English Translation, as applied to claim 16, above, and further in view of Buelow et al. (PG-PUB 2013/0095996).
Considering claim 20, Murthy, as modified by Nojiri, fails to disclose that depositing the sorbent material further comprises depositing a sorbent ink comprising the sorbent material, a styrene acrylic-based polymer latex, and a solvent.
However, Buelow teaches the use of a CO2 sorbent material including a solvent, a styrene acrylic binder and the sorbent ([0059]; [0062]; [0067]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a solvent, styrene acrylic binder in the sorbent material, as taught by Buelow, in the invention by Murthy, as modified by Nojiri.  The motivation for doing so is to provide a cost-effective sorbent coating for high-performance gas separation.

Conclusion
This is a continuation of applicant's earlier Application No. 15/800,788.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan M Dunlap whose telephone number is (571)270-1335. The examiner can normally be reached Mon-Fri 10AM - 7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN M DUNLAP/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        October 21, 2022